Title: From Thomas Jefferson to the Commissioners of the Federal District, 15 January 1793
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Jan. 15. 1793.

The President, thinking it would be better that the outlines at least of the city and perhaps of Georgetown should be laid down in the plat of the Territory, I have the honor now to send it, and to desire that Mr. Ellicot may do it as soon as convenient that it may be returned in time to be laid before Congress. I have the honor to be with perfect esteem, Gentlemen your most obedt & most humble servt

Th: Jefferson

